Citation Nr: 0304250	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  96-48 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for arthritis of the spine.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and his sister-in-law


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from May 1943 to December 
1944.  This matter initially came before the Board of 
Veterans' Appeals (Board) on appeal from a June 1996 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri, which denied the 
veteran's request to reopen his claim of entitlement to 
service connection for arthritis of the spine.  By a July 
1998 decision, the Board determined that new and material 
evidence had been submitted, reopened the claim, and denied 
the claim on the merits.

The veteran appealed the Board's July 1998 decision to the 
United States Court of Appeals for Veterans Claims (the 
Court).  In June 1999, in response to a Joint Motion for 
Remand, the Court vacated the Board's denial of service 
connection for arthritis of the spine and remanded the claim.  
In December 1999, the Board remanded the claim to the RO for 
additional development.  Additional development has been 
conducted, and the claim returns to the Board for appellate 
review.

In a June 2001 letter, the veteran's attorney contended that, 
based on the November 2000 VA medical opinion and June 2001 
addendum, the veteran's service-connected myositis should be 
recharacterized as left sacroiliitis, and the evaluation of 
that service-connected disability should include 
consideration of limitation of motion of the lumbar spine due 
to sacroiliitis.  The Board construes this argument as a 
claim for an increased evaluation for the service-connected 
disability, and REFERS this claim to the agency of original 
jurisdiction for action.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate his claim, and all 
evidence necessary for an equitable disposition of the claim 
on appeal has been obtained.

2.  The preponderance of the medical opinions of record 
establish that it is unlikely that the veteran has a current 
disorder of the spine which was incurred in service or 
arthritis within the one year presumptive period following 
service discharge or a disorder of the spine as a result of a 
disability manifested in service.


CONCLUSION OF LAW

Arthritis of the spine was not incurred in service, nor may 
such incurrence be presumed, nor is the claimed disorder 
secondary to or aggravated by any service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.310 (2002); Allen v. Brown, 7 Vet. 
App. 439 (1995). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he incurred arthritis of the spine 
in service or as a result of service-connected myositis, 
diagnosed in service as chronic arthritis, sacroiliac.  The 
law provides that service connection may be granted for 
disability resulting from disease or injury that was incurred 
in or aggravated by a veteran's active service, or may be 
granted for diseases defined as chronic, to include 
arthritis, and manifested, generally to a degree of 10 
percent or more, within a specified presumptive period after 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5107; 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309.

A veteran is also entitled to service connection for a 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Secondary service connection may also be granted for the 
degree to which a non- service-connected disorder is 
aggravated by a service-connected disorder.  Allen v. Brown, 
7 Vet. App. 439 (1995).



Duty to assist and notify

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date, and 
thus applies to the claims before the Board on appeal.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C.A. § 5107, was intended to have retroactive effect).  
The VCAA provides that nothing in amended section 5103A, 
pertaining to the duty to assist claimants, requires the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured.  38 
U.S.C.A. § 5103A(f) (West Supp. 2002).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date (with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of § 
3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001). 

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The veteran was initially informed, by a statement of the 
case (SOC) issued in November 1996, of the criteria for 
reopening a claim by submitting new and material evidence.  
By the discussion in the Board's July 1998 decision, he was 
informed of the evidence necessary to prevail on the merits 
of the reopened claim.  Although the Court vacated the July 
1998 decision of the Board, that decision remains effective 
to inform the veteran of the evidence needed to prove his 
claim or place the evidence in equipoise. 

The veteran was initially informed of the parameters of the 
duty to assist by a Joint Motion, in which the veteran's 
representative participated, submitted in May 1999. In that 
motion, the veteran's representative and the Secretary argued 
that VA had failed to comply with its duty to assist the 
veteran because the examiner who provided a 1998 medical 
opinion noted that resolution of conflicting radiologic 
reports could only be resolved by examining original x-ray 
films to which he did not have access.  The May 1999 Joint 
Motion and the Court's June 1999 Order, in essence, advised 
the veteran of VA's duty to assist him by attempting to 
obtain these records.  On remand, the RO made numerous 
attempts to obtain original x-ray films, but was unable to 
obtain any original films prior to 1983.  By letters provided 
to the veteran and his representative in December 2000 and 
January 2001, the veteran and his representative were advised 
that searches for films of x-rays prior to 1983 at the St. 
Louis VA Medical Center (VAMC) and the Poplar Bluffs VAMC 
were unsuccessful. 

In a letter provided to the veteran and his representative in 
January 2001, the veteran was advised of VA's enhanced duty 
to assist him, as mandated by the VCAA.  The veteran was 
advised that he would be scheduled for another examination, 
and was provided with the status of requests for identified 
evidence.  

The veteran was afforded VA expert medical opinion, including 
in April 1998, November 2000, and February 2002.  The RO's 
efforts to obtain clinical records and original x-ray films, 
the veteran's statements, and the information provided during 
VA examinations, and the numerous items of correspondence 
with the veteran's attorney and statements submitted by the 
attorney on the veteran's behalf, establish that there is no 
additional relevant clinical information available. 
 
The veteran and his representative were provided a copy of 
the November 2000 VA examination and medical opinion.  By a 
letter submitted in June 2001, the veteran's representative 
provided argument based on that VA opinion.

Finally, in a SSOC issued in October 2002, the veteran was 
provided a list of all evidence obtained since December 1999, 
when the claim was remanded following the Court's Order.  
That SSOC noted and discussed addition of the February 2002 
medical opinion.  The October 2002 SSOC included a list of 
all adjudicative actions taken since December 1999, and the 
RO summarized the relevant evidence and explained the 
analysis of that evidence.

The claims file establishes that the duties to inform the 
veteran of the evidence necessary to substantiate his claim 
for service connection, the duty to notify him regarding his 
responsibility and VA's responsibility for obtaining such 
evidence, and the duty to assist the veteran in developing 
the facts of the claim, including as specified in the VCAA, 
have been met in this case.

Factual background

The veteran's service medical records show that the veteran's 
spine and extremities were evaluated as normal during his 
April 1943 enlistment examination.  He was diagnosed with 
chronic arthritis of the sacroiliac in December 1943, and in 
February, May, and July of 1944.  Examination of the spine 
noted discomfort upon motion in the lumbar and left hip 
areas.  The veteran's December 1944 discharge examination 
indicated diagnoses of arthritis, chronic, sacroiliac, and 
muscular rheumatism.

Post-service evidence includes the report of a VA examination 
dated in June 1945.  X-ray examination of the lumbosacral 
spine and hips revealed no evidence of arthritis.  Radiologic 
examination of the lumbar spine during VA examination in June 
1946 revealed joint narrowing and bone condensation affecting 
the left sacroiliac joint.  The diagnosis was arthritis, left 
sacroiliac joint, moderately severe, and chronic myositis of 
the lumbar area.  VA radiologic examination of the 
lumbosacral spine and pelvis in July 1947 revealed no injury 
or disease of the sacroiliac or hip joints.

A statement from a private physician dated in December 1960 
diagnosed chronic arthritis.  On VA examination conducted in 
August 1969, the veteran complained of left hip and left knee 
pain, and a diagnosis of arthritis was assigned.  VA 
radiologic examination conducted in March 1970 was negative 
for arthritis of the lumbar spine, sacroiliac, and left hip.  
In January 1971, a VA reviewer who examined the veteran's 
September 1969 and March 1970 x-ray films noted no evidence 
of bone or joint pathology of the lumbosacral spine.  The 
examiner noted in particular that special radiologic views of 
the left hip disclosed no evidence of an erosive process, or 
of thickening of the capsule or the articular cortex.

An April 1996 VA radiologic examination report revealed no 
significant arthritic changes in the left hip, except for the 
lateral aspect of the left ilium.  Radiologic examination of 
the lumbar spine at that same time (April 1996) disclosed 
demineralization and degenerative osteoarthritic changes, and 
the examiner who conducted VA examination of the spine in 
June 1996 assigned diagnoses of demineralization and 
degenerative osteoarthritic changes, lumbar spine.  

In a statement dated in July 1996, R.I., MD, stated that he 
saw the veteran for multiple joint pains of the left hip, 
left knee, and lumbar region.  Dr. I. stated that 
"[a]ccording to the patient's records, he has had chronic 
arthritis and sacroilitis [sic] dating back to December 
1943."

In a private medical statement dated in August 1996, R.D.B., 
DO, stated that he had reviewed the veteran's medical records 
and his post-service medical history, and stated that 
previous radiologic examinations had shown arthritic changes 
of the lumbar and sacroiliac joints.  Based upon that review, 
to include review of the veteran's X-ray examinations, Dr. B. 
concluded that "the arthritic process that [the veteran] 
suffers from today, is the same arthritis that he was 
diagnosed with in the service."  Dr. B. also stated that 
"the arthritis that he complains of today and the arthritis 
that he has well-documented in his medical records, are one 
and the same."

During his December 1996 hearing at the RO, the veteran 
testified that Dr. B. had reviewed his service medical 
records when he provided the August 1996 statement.  He 
testified that he currently suffered from pain in the low 
back, left hip, and left leg, which was the same type of pain 
he had during service.  He further testified that his low 
back problems "came on gradually," and he could not point 
to a specific injury in service which caused a low back 
disorder.  He testified that he could not remember a low back 
injury subsequent to discharge from active service.  The 
veteran reported that he was first treated for his low back 
subsequent to service by a Dr. McD. and then by a Dr. McG.  
He testified that records from these physicians were 
unavailable.

The veteran's sister-in-law testified that she had known the 
veteran for about 50 years, and also testified that the 
veteran had complained of back problems, and that they had 
gotten worse over the years.

In a March 1998 VA expert opinion, J.S., MD (Section Chief, 
Rheumatology), noted his review of the reports of the 
radiologic examinations, which disclosed conflicting 
radiologic evidence as to whether the veteran had "back 
disease."  Dr. S. noted that 1946 x-rays and examination, as 
well as 1970 x-rays and examination, showed no evidence of 
disease.  He stated that the most common disease affecting 
both the sacroiliac joints and spine over the time interval 
in question was ankylosing spondylitis.  He considered 
whether the veteran had ankylosing spondylitis in 1943 which 
progressed to the present, and concluded that, although he 
could not give a definite answer, "this seems unlikely," 
because recent x-ray evidence of sacroiliitis was lacking, 
there was lack of limitation of motion and stiffness of the 
lumbar spine, and lack of characteristic changes in the 
vertebrae as seen in recent X-rays.  He also noted that the 
history did not support a finding of Reiter's disease or of 
myositis.  He noted that the conflicts in the radiologic 
evidence could not be resolved without review of the original 
x-ray films, to which he did not have access.  

Dr. S. stated that the description of osteophytes in recent 
X-rays was more like that seen in degenerative arthritis, 
which could be caused or aggravated by injury to the spine or 
by lumbar disc disease.  He noted, however, that the case did 
not involve identifiable injury that could have led to disc 
disease, and that the veteran stated that his back pain 
developed slowly.  He concluded that "it is therefore 
difficult to see how the condition of sacroiliitis in service 
is related to his present condition."  He opined that it was 
also possible that the veteran suffered from a very mild 
spondyloarthropathy over many years, but that there was very 
little evidence to support that possibility.  Even if true, 
it was unclear as to whether that would have contributed to 
the veteran's present condition, which seemed "primarily due 
to degenerative osteoarthritic changes of the spine."  The 
examiner concluded that "it is unlikely that the 
osteoarthritic back trouble the patient now experiences had 
its onset in the service."

On VA examination conducted in November 2000, the examiner 
concluded that the veteran did not currently have ankylosing 
spondylitis, but rather had degenerative disc disease.  The 
examiner further opined that the veteran had chronic left 
sacroiliitis, as he had reviewed the x-rays and there was 
evidence of left sacroiliitis involving loss of articular 
surface for many years.  

The examiner further concluded that, although the veteran had 
left sacroiliitis, there was "no specific connection" between 
the veteran's left sacroiliitis and development of 
degenerative disc disease of the lumbar spine.  Clarifying 
this even further, the examiner stated that "it is considered 
more likely than not that the [veteran's] lumbar disc disease 
owes little if any component to the left sacroiliitis for 
which he is service-connected."  

The examiner, in a June 2001 addendum, concluded that the 
diagnosis of myositis assigned after the veteran's service 
was not present on examination in November 2000 and concluded 
that the myositis referred to in the earlier medical reports 
actually represented sacroiliitis.  The examiner further 
opined that the left sacroiliitis, which was service 
connected, was likely producing 80 percent of the veteran's 
discomfort.  

In providing a February 2002 opinion, the VA medical reviewer 
first discussed the facts disclosed by his review of the 
clinical records and radiologic reports.  The reviewer noted 
in particular that he personally reviewed all original x-ray 
films available.  The reviewer discussed the diagnoses 
assigned for the veteran's complaints of back pain in service 
and proximate to service and the reports of radiologic 
examinations obtained contemporaneous with the assigned 
diagnoses.  

The reviewer noted that radiologic examination conducted in 
March 1970 disclosed that the lumbar spine was negative for 
abnormalities and the sacroiliac joints were patent and not 
sclerotic.  In January 1971, the reviewer who conducted 
review of radiologic examinations obtained in September 1969 
stated that the sacroiliac joints and hips showed no evidence 
of bone or joint pathology.  The reviewer noted that no 
further radiologic examination of the veteran's back or hips 
was conducted until 1996, when radiologic examination 
disclosed osteoarthritic changes of the lumbar spine.  
Radiologic examination in July 1996 disclosed 
demineralization and degenerative osteoarthritic changes of 
the lumbar spine and arthritic changes of the left ilium.  

The reviewer noted the apparent difference of opinion between 
the March 1998 reviewer, who concluded that the veteran did 
not have sacroiliitis in service because there was no 
evidence of left sacroiliitis on recent radiologic 
examinations, and the November 2000 VA examiner, who 
concluded that the veteran did have left sacroiliitis in 
service and currently.  The February 2002 examiner noted that 
the examiner who concluded in 1998 that the veteran did not 
have left sacroiliac joint changes had not personally 
reviewed the radiologic examinations, whereas the examiner 
who concluded in November 2000 that the veteran did have 
chronic left sacroiliitis had personally reviewed the x-ray 
films.

The February 2002 reviewer then set out his interpretations 
of the April 1996, April 1998, and November 2000 radiologic 
examinations.  The examiner concluded that it was not likely 
that the veteran's degenerative osteoarthritic changes of the 
lumbar spine had an onset during military service or within 
one year after the veteran's separation from military 
service.  The examiner stated he was basing this conclusion 
specifically on radiologic examination conducted in 1970 
which disclosed no osteoarthritic changes.  The examiner 
further stated that it was his opinion that the veteran's 
current degenerative osteoarthritic changes of the lumbar 
spine were due to the veteran's five decades of work and his 
age.  

Analysis

After reviewing the entire record, to include the veteran's 
service medical records and all medical evidence and opinions 
of record, including evidence and opinion obtained prior to 
and after the Board issued the vacated 1998 decision, to 
include November 2000, June 2001, and February 2002 expert 
medical opinions, the Board concludes that the preponderance 
of the evidence is against the veteran's claim of entitlement 
to service connection for arthritis of the spine.  

The evidence most favorable to the veteran is the opinion of 
Dr. B., who stated that the veteran's previous radiologic 
examinations of the lumbar and sacroiliac joints have shown 
arthritic changes, and that the arthritic process the veteran 
now manifested was the same arthritic process diagnosed in 
service."  However, the service medical records do not 
support the portion of Dr. B.'s statement which indicates 
that there was radiologic evidence of arthritis of the lumbar 
joints, either in service, or proximate to service, or prior 
to 1996.  

Rather, the reports in service state that the veteran has 
"arthritis, chronic, sacroiliac."  These reports do not state 
that there was arthritis other than in the sacroiliac joints.  
More specifically, the report of radiologic examination 
conducted March 23, 1944 states, "X-ray examinations of the 
lumbosacral spine was (sic) negative except for early 
hypertrophic changes involving the sacro-iliac 
articulations."  Post-service radiology reports in 1945 and 
1946 disclose abnormality only of the left sacroiliac joint, 
but not of the lumbosacral spine.  The reports and reviews of 
radiologic examinations in 1969 and 1970 reference arthritis 
of the left sacroiliac joint, but disclose no abnormality of 
the spine, to include the lumbar spine.

It appears that Dr. B. may have based his favorable opinion 
on a factual conclusion which is not supported by the record, 
or may have assumed that arthritis of the sacroiliac 
articulation is arthritis of the lumbar spine or causes 
arthritis of the lumbar spine.  However, the reviewer who 
conducted the November 2000 review, who provided a clear 
opinion that the veteran had left sacroiliitis in service, 
opined that there was no connection between diagnosed left 
sacroiliitis and later development of degenerative disc 
disease.  Similarly, Dr. S., in his March 1998 opinion, 
noted, in essence, that even if the veteran had sacroiliitis 
or spondyloarthropathy in service, it would be "unlikely" 
that such disorders would be related to or contribute to the 
current lumbar spine disorder.  

The opinions of the reviewers who provided the November 2000 
and the February 2002 opinions reflect conclusions, contrary 
to Dr. B.'s statement, that the veteran did not have 
arthritis of the spine in service.  In particular, the 
reviewer who provided the February 2002 opinion specifically 
stated that it was "not likely" that degenerative 
osteoarthritis changes of the lumbar spine had an onset in 
service or within one year after the veteran's separation 
from service.  The examiner then further stated that the 
veteran's current lumbar spine disorder was attributable to 
his age and work rather than to any incident of service.  

The Board finds that the opinions of the reviewers who 
provided the November 2000 and June 2001 addendum and the 
February 2002 opinion are quite persuasive.  Each of these 
opinions specifically note and discuss the review of the 
evidence of the record as a whole, review of all available 
original x-ray films, and review of prior opinions of 
records.  Each of the opinions provided in 2000, 2001, and 
2002 discuss the rationale underlying the conclusions 
provided, and each discusses the conclusions in terms of 
medical likelihood, specifically, whether the claimed 
disorder is less than likely, likely, or more than likely 
related to the veteran's service or his service-connected 
disability.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 
1997) (credibility and weight to be attached to medical 
opinion are within the province of the Board as 
adjudicators); Black v. Brown, 10 Vet. App. 279, 284 (1997); 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (greater 
weight may be placed on one physician's opinion than 
another's depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence). 

The preponderance of the evidence, particularly radiologic 
evidence in service, proximate to service, in 1970, and the 
November 2000 and February 2002 medical opinions, establishes 
that arthritis of the spine, to include the lumbar spine, was 
not manifested in service or within one year after service.  
Thus, the evidence is against a finding that the veteran 
incurred arthritis of the spine in service; the evidence is 
also against a finding that such incurrence may be presumed. 

The Board must also consider whether the veteran's arthritis 
of the back is etiologically related to the veteran's service 
or any incident thereof, to include whether the claimed 
arthritis of the back is secondary to or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); Allen, 
supra.  In particular, the Board finds that the reviewer who 
provided the November 2000 medical opinion considered whether 
the veteran's current lumbar disorder was secondary to or 
aggravated by the veteran's service-connected left 
sacroiliitis.  The examiner specifically stated that there 
was no specific connection, i.e., no etiologic relationship, 
between left sacroiliitis and development of lumbar disease.  

The examiner's statement that it was more likely than not 
that the veteran's lumbar disc disease "owes little if any 
component" to the left sacroiliitis indicates, in essence, 
that the veteran's back disorder was not aggravated by the 
left sacroiliitis. Although the examiner did not use the term 
"aggravation" from the VA regulations, nevertheless, the 
Board interprets the discussion of left sacroiliitis as a 
"component" of lumbar disease or discomfort as a medical 
discussion of the principles of aggravation, albeit without 
use of the legal term.  The Board further notes the opinion, 
in the June 2001 addendum, that the veteran's sacroiliitis 
was producing 80 percent of the veteran's discomfort is, 
consistent with the Board's interpretation, a medical 
judgment that the left sacroiliitis directly caused the 
veteran's discomfort rather than causing discomfort by 
aggravating arthritis of the spine.  The preponderance of the 
evidence establishes that it is unlikely (less than likely) 
that the veteran has a current disorder of the spine, to 
include the lumbar spine, which is etiologically related to, 
secondary to, or aggravated by a disability diagnosed in 
service.  

The probative medical evidence of record, by a preponderance, 
supports a conclusion that there is no relationship, either 
direct, secondary, or by aggravation, between the veteran's 
in-service diagnoses of chronic sacroiliac arthritis and a 
currently-diagnosed disorder of the lumbar spine, either 
degenerative disk disease or degenerative osteoarthritic 
changes of the lumbar spine. 

In reaching this decision, the Board has considered the 
veteran's allegation that service connection is warranted 
because his current degenerative changes of the lumbar spine 
originated in service or as a result of his service-connected 
disability, however diagnosed.  However, the veteran, as a 
lay person, is not competent to offer an opinion as to the 
incurrence of any arthritis during his period of active duty 
service.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995), 
citing Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The 
veteran can report his symptoms, but his statements as to the 
cause of any current arthritis of the spine must be supported 
by competent medical evidence, not merely allegations.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

In this case, the veteran's statements, considered together 
with the favorable opinion rendered by Dr. B., do not place 
the evidence in equipoise to warrant granting service 
connection for arthritis of the spine.  Because the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for arthritis of the 
spine, and the evidence is not in equipoise, the benefit of 
the doubt rule of 38 U.S.C.A. § 5107(b) is not applicable to 
warrant a more favorable determination.

 
ORDER

The appeal for service connection for arthritis of the spine 
is denied.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

